Citation Nr: 0322545	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-07340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, with congenital blocked 
vertebra at C2-3, also claimed as cervical disc disease and 
severe limitation of motion of the cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That rating decision 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for a cervical 
spine condition.

In a February 6, 2001, decision, the Board also concluded 
that new and material evidence had not been submitted to 
reopen the cervical spine claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 20, 2001, Order, the Court 
vacated the Board's February 2001 decision, and this issue 
was returned to the Board for further development and 
adjudication.

After the veteran submitted additional evidence, a May 15, 
2002, decision by the Board reopened the cervical spine 
claim, but noted that additional evidentiary development was 
needed before the merits of the claim could be considered.  
At that time, pursuant to authority granted by granted by 38 
C.F.R. § 19.9(a)(2), the Board requested that the veteran 
undergo a VA examination, with the examiner offering an 
opinion as to the etiology of the veteran's cervical spine 
disorder.  For the reasons discussed in more detail below, it 
is now necessary to REMAND this claim to the RO for conduct 
of this examination.

Other issues pending before the Board

In the May 15, 2002, Board decision discussed above, the 
Board noted that the cervical spine claim had previously been 
denied in final decisions by the RO in 1981 and 1982.  In 
response, the veteran filed a motion of clear and 
unmistakable error (CUE) in a March 11, 1983, Board decision, 
arguing that it was erroneous to the extent it failed to 
recognize documents submitted in 1981 as a notice of 
disagreement to the RO's 1981 rating decision.  This CUE 
motion was docketed at the Board with a docket number of 02-
07 340.  In a May 1, 2003, letter, the Board informed the 
veteran that the May 15, 2002, Board decision was of a 
preliminary nature, in that it merely reopened the claim for 
service connection for degenerative disc disease of the 
cervical spine.  The issue of whether new and material 
evidence has been submitted is only a jurisdictional 
question.  Once a claim has been reopened, it is adjudicated 
on the basis of all the evidence of record.  In other words, 
once the claim is adjudicated, the Board will not limit its 
review of the record, but will look at all the evidence.  

Therefore, the veteran was advised that nothing would be 
gained by reviewing his CUE motion at this time.  Even if the 
Board were to find that the March 1983 Board decision was 
clearly and unmistakably erroneous, that would only mean that 
the cervical spine claim has been pending since 1980.  It 
would not mean that service connection would be granted.  The 
Board recognized the argument from the veteran's 
representative that if service connection is ultimately 
granted for the cervical spine condition, the question of the 
proper effective date to be assigned would be at issue.  It 
is at that point that the Board would need to determine 
whether this claim had remained pending since 1980.  
Therefore, the Board will defer ruling on the CUE motion 
until development has been completed on this claim.  At that 
time, the Board will issue a decision on the merits of the 
claim and address the due process arguments raised by the 
veteran and his representative. 

In a February 6, 2001, decision, the Board remanded claims of 
entitlement to service connection for migraine headaches and 
hypertension, both claimed as secondary to service-connected 
lumbar spine condition.  The reason for the remand was so the 
RO could consider these claims in light of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  Since that remand, the veteran's claims 
files have been in the possession of VA's Office of General 
Counsel, in connection with his appeals to the Court, or at 
the Board.  Therefore, the RO has not yet had an opportunity 
to comply with the Board's February 2001 remand instruction 
on these claims.  These claims remain pending before the 
Board, under this same docket number, and will be considered 
at a later date.

Matter pending before the United States Court of Appeals for 
Veterans Claims

An April 15, 2002, decision by the Board denied the veteran's 
motion that there was clear and unmistakable error (CUE) in a 
March 1983 Board decision that denied entitlement to a 
disability rating greater than 20 percent for his service-
connected lumbar spine condition.  That decision did find 
that there was CUE in the March 1983 Board decision to the 
extent that the incorrect effective date was assigned for the 
compensable rating for the veteran's service-connected lumbar 
spine condition.  The Board granted an effective date of 
December 1, 1980.

The veteran has appealed the Board's April 15, 2002, decision 
to the Court.  That appeal remains pending under the Court's 
docket number of [redacted].

Matters pending before the RO

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

Over the past few years, the veteran has submitted numerous 
statements indicating that he is "continuing" his appeal to 
the Board on various issues.  A proper appeal to the Board 
consists of a notice of disagreement (NOD) within a year 
following notification of an adverse decision and a 
substantive appeal following a statement of the case (SOC) 
(either within the remainder of the one-year period following 
notification of the adverse decision or within 60 days of 
issuance of the SOC, whichever is later).  See 38 C.F.R. 
§§ 20.200-20.304.  Simply because the veteran has other 
issues on appeal to the Board, he cannot add issues to his 
pending appeals.  There is no procedure for doing so in VA's 
regulations.  

Therefore, the Board has reviewed his statements and 
identified the following new claims that must be adjudicated, 
in the first instance, by the RO.  The Board reiterates that 
because these are new claims raised by the veteran and not 
yet adjudicated by the RO, the Board does not have 
jurisdiction to consider them.

?	February 2001 letter claiming service connection for 
obesity and pain disorder;
?	February 2001 motion for reconsideration, pursuant to 
VCAA, for prior August 1999 denial of service connection 
for dorsal scoliosis as not well grounded;
?	March 2001 claim of clear and unmistakable error (CUE) 
in February 1981 rating decision that denied service 
connection for sinusitis;
?	March 2001 claim for service connection for reverse 
spondylolisthesis, with special monthly compensation due 
to loss of use of arm;
?	March 2001 claim for special monthly compensation (see 
also March and April 2003 statements on this issue, to 
include claim for housebound benefits);
?	April 2001 claims for service connection for right leg 
and knee, thoracic scoliosis, and restrictive lung 
disease, all claimed as secondary to service-connected 
lumbar spine disorder;
?	March 2001 claim of clear and unmistakable error (CUE) 
in February 1981 rating decision that denied service 
connection for a prostate disorder (see also July 2002 
statement on this issue);
?	June 2001 claim for service connection for external 
popliteal nerve paralysis, secondary to service-
connected lumbar spine disorder;
?	April 2002 claim for increase in rating for 
pseudofolliculitis barbae (note veteran's contention 
this claim has been pending since September 1998); and
?	October 2002 claims for service connection for ninth 
cranial nerve impairment and cerebrovascular disease.



REMAND

Cervical spine claim

As discussed above, a May 15, 2002, decision by the Board 
reopened the cervical spine claim, but noted that additional 
evidentiary development was needed before the merits of the 
claim could be considered.  At that time, pursuant to 
authority granted by granted by 38 C.F.R. § 19.9(a)(2), the 
Board requested that the veteran undergo a VA examination, 
with the examiner offering an opinion as to the etiology of 
the veteran's cervical spine disorder.  That examination has 
not yet been done, in large part because the veteran's claims 
files were in the possession of VA's Office of General 
Counsel, and not available for review by a medical examiner.

Recently, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the DAV 
decision), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the Department's new 
development regulations.  Therefore, this case must now be 
remanded.  At this time, the Board is not developing 
evidence, so it cannot obtain the outstanding VA examination.

Moreover, since this claim has been reopened and will be 
considered on a de novo basis, the veteran should be advised 
of the changes brought about by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA).  The VCAA includes an enhanced duty 
on the part of VA to notify claimants as to the information 
and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its duty to assist claimants in the development of 
their claims.  Recent decisions by the U.S. Court of Appeals 
for Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   (It 
appears that he retroactive application of this statute to 
claims where action had been completed by the RO and the 
Board before November 7, 2000, is inappropriate.  It is less 
clear the extent to which the statute applies to claims which 
remained pending before the RO or the Board on November 7, 
2000.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003)).  

Pending notices of disagreement

In the March 1998 rating decision on appeal, the RO also 
denied a rating in excess of 20 percent for the veteran's 
service-connected lumbar spine condition (herniated lumbar 
disc, L5-S1, with compression to S1 nerve root, left lower 
extremity, with degenerative changes at L3-4, L4-5).  The 
veteran's April 1998 notice of disagreement included this 
issue.  An August 1999 rating decision assigned a 40 percent 
rating for the veteran's lumbar spine condition, effective 
date of claim for an increase.  The rating decision indicated 
that this was a full grant of the benefit sought on appeal, 
and the issue was considered resolved.  The August 1999 
statement of the case then did not address this issue.  In 
his August 1999 substantive appeal, the veteran stated that 
he wanted a 60 percent rating for his lumbar spine condition.

The Board finds the veteran's April 1998 NOD as to the rating 
assigned for his lumbar spine disorder remains pending.  The 
August 1999 grant of a 40 percent rating was not a full grant 
of the benefits sought on appeal because a higher disability 
rating is available under the diagnostic code for his 
condition (Diagnostic Code 5293).  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The Board notes that since 1999, the veteran has filed 
several additional claims for an increase for his lumbar 
spine condition, but those claims will be encompassed within 
the pending NOD.  He has raised issues such as separate 
rating for sciatic nerve/peripheral nerve pain, to include 
the bilateral factor (see March and August 2001 statements) 
and entitlement to an extraschedular rating (see, e.g., June 
2001 statement).

An August 1999 rating decision denied service connection for 
post-traumatic stress disorder (PTSD) and dorsal scoliosis.  
That decision also concluded that a June 1982 rating decision 
was not clearly and unmistakably erroneous in assigning a 
zero percent (noncompensable) rating for pseudofolliculitis 
barbae.  With his August 1999 substantive appeal, the veteran 
listed these issues.  In an October 1999 statement, he again 
listed these issues, noting that the RO had failed to address 
them in the most recent supplemental statement of the case.

It is proper to remand these claims because the veteran has 
not been provided a Statement of the Case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, an issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this case is REMANDED for the following actions:

1.  See discussion in the Introduction 
above concerning compliance with the 
Board's February 2001 remand on the 
migraine headaches and hypertension 
claims.  Please take all necessary steps 
to comply with the duty-to-notify and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), with respect to 
these claims.  Provide the veteran 
written notice of the evidence, if any, 
he is expected to provide in support of 
these claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio, supra.  

2.  On the claim of entitlement to 
service connection for a cervical spine 
disorder, take all necessary steps to 
comply with the duty-to-notify and duty-
to-assist provisions of the Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), with respect to 
this claim.  Provide the veteran written 
notice of the evidence, if any, he is 
expected to provide in support of this 
claim and the evidence, if any, that the 
RO will obtain for him.  See Quartuccio, 
supra.  

3.  After obtaining any additional 
evidence identified by the veteran or 
allowing him an appropriate response 
period, schedule him for an appropriate 
VA examination for the purpose of 
obtaining a medical opinion as to the 
etiology of his current cervical spine 
disorder(s).  Due to the medical 
complexity of the questions below, please 
ensure that the appropriate specialist(s) 
are scheduled to conduct the examination.

Ensure that the examiner has the claims 
files to review prior to the examination.  
The examiner should note in the report 
that the claims files were reviewed.

In reviewing the files, the examiner's 
attention is directed to:
?	1997 private medical records 
regarding magnetic resonance imaging 
(MRI) of the cervical spine, with 
diagnosis of Klippel-Feil syndrome 
with congenital C2-3 artrodesis;
?	September 1998 letter from Andrea 
Ruman, M.D., indicating, in part, 
that the veteran's neck pain is 
associated with his work in the 
military; and
?	June 1999 VA medical opinion that 
there is no relationship between the 
veteran's cervical spine disorder 
and his service-connected lumbar 
spine disorder.


After reviewing the record, examining the 
veteran, and conducting any necessary 
diagnostic testing, the examiner should 
provide the following:

?	For each cervical spine disorder 
currently present, please state 
whether it is an acquired or 
congenital condition.

?	For each congenital condition, 
please state whether it is a disease 
or a defect.  VA's Office of General 
Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is 
capable of improvement or 
deterioration while the latter is 
static.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  A "defect" is 
defined as an imperfection or 
structural abnormality, while a 
"disease" is any interruption of 
the normal structure or function of 
any part, organ, or system of the 
body that is manifested by a 
characteristic set of symptoms and 
signs.  Id.

?	If you find that a congenital defect 
is present, please render a medical 
opinion as to whether the evidence 
shows that it was as likely as not 
subject to a superimposed disease or 
injury during military service that 
resulted in disability apart from 
the congenital or developmental 
defect.  Please address veteran's 
claim that the condition was 
aggravated by heavy lifting and 
exertion during service.  



?	If you find that a congenital 
disease is present, please render a 
medical opinion as to whether the 
evidence shows it was as likely as 
not aggravated (worsened) by the 
veteran's military service.  Please 
address veteran's claim that the 
condition was aggravated by heavy 
lifting and exertion during service.  
If there was worsening, was this due 
to the natural progress of the 
disease?

?	If you find any acquired cervical 
spine disorders are currently 
present (i.e., degenerative disc or 
joint disease, etc.), please render 
a medical opinion as to whether it 
is at least as likely as not that 
any current disorder was incurred in 
the veteran's military service, to 
include his claim that the condition 
was caused by heavy lifting and 
exertion during service.

4.  Ensure that the examination report 
addresses all questions asked above.  If 
it does not, it must be returned to the 
examiner for corrective action.  

Then, readjudicate the veteran's claim 
for service connection for a cervical 
spine condition, on a de novo basis.  If 
the decision remains adverse to the 
veteran, issue him and his representative 
a supplemental statement of the case 
(SSOC) which includes consideration of 
all evidence added to the record since 
the SSOC in September 1999.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159 (2002).  Provide an 
appropriate opportunity to respond.  
Thereafter, this claim should be returned 
to the Board for further appellate 
consideration.  

5.  Provide the veteran and his 
representative a statement of the case as 
to the issues of (a) entitlement to a 
rating in excess of 40 percent for the 
veteran's service-connected lumbar spine 
condition (herniated lumbar disc, L5-S1, 
with compression to S1 nerve root, left 
lower extremity, with degenerative 
changes at L3-4, L4-5), to include 
additional issues of separate rating for 
sciatic nerve/peripheral nerve pain, to 
include the bilateral factor (see March 
and August 2001 statements) and 
entitlement to an extraschedular rating 
(see, e.g., June 2001 statement); (b) 
entitlement to service connection for 
post-traumatic stress disorder (PTSD), to 
include as secondary to service-connected 
lumbar spine disorder; (c) entitlement to 
service connection for dorsal scoliosis, 
to include as secondary to service-
connected lumbar spine disorder; and (d) 
whether a June 1982 rating decision was 
clearly and unmistakably erroneous in 
assigning a zero percent (noncompensable) 
rating for pseudofolliculitis barbae.  
The SSOC should provide the veteran 
citation to the old and new versions of 
Diagnostic Code 5293, as well as all 
other pertinent laws and regulations.

The veteran should be informed that he 
must file a timely and adequate 
substantive appeal (i.e., within 60 days) 
in order to perfect an appeal of any 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
these claims should not be certified to 
the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



